Citation Nr: 9925383	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  89-21 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to a certificate of eligibility for specially 
adapted housing or a special home adaptation grant.

3.  Entitlement to assistance in the purchase of an 
automobile or other conveyance and adaptive equipment.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty service from June 1962 to March 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision rendered in July 
1988 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which inter alia denied the 
veteran's claim of entitlement to service connection for a 
right eye condition, and denied claims of entitlement to a 
certificate of eligibility for specially adaptive housing or 
a special home adaptation grant, and entitlement to an 
automobile or other conveyance or special adaptive equipment.  
The veteran appealed, and the Board remanded the case to the 
RO for additional development in May 1991 and February 1995.  
The RO most recently affirmed the denials in August 1998.


REMAND

For the reasons that follow, the Board has determined that a 
remand is required.

The relevant medical evidence is summarized as follows: The 
veteran's service medical records (SMRs) indicate that the 
veteran sustained a rupture of the choroid of the right eye 
at age 12, and that he had amblyopia secondary to that 
injury.  During service in August 1962, while wearing 
glasses, the veteran was punched in the face by another 
soldier.  His glasses were broken, and he sustained a 
laceration wound to the left cornea (with no artery or nerve 
involvement noted), as well as secondary amblyopia.  The 
post-service evidence includes a letter from Herman J. Neal, 
M.D., dated in February 1987, which indicates that the 
veteran "suffered secondary visual problems after being 
struck on the head on October 25, 1986, while at work," and 
the he was receiving treatment at the Woodlawn Eye Clinic.  
Dr. Neal indicated that "he now requires the constant 
service of his wife ... to lead him about."  Beginning in 
about 1987, there is evidence of functional loss (i.e., other 
than organic) in the right eye.  In addition, a December 1988 
VA examination report contains a finding of end-stage 
glaucoma, OU (both eyes).  Beginning in 1992, there is 
evidence that dementia may be impacting the veteran's vision.  
Specifically, a May 1992 VA examination report contains 
diagnoses of "severe dementia of unknown etiology, 
functional overlay possible," and bilateral blindness, 
probably functional, rule out cortical blindness.  A May 1997 
report is remarkable for the joint opinion of a VA 
ophthalmologist, and a neurologist, who stated that it was 
more likely than not that the veteran's left eye glaucoma was 
related to his inservice trauma.  

In June 1998, the RO requested a neuropsychiatric opinion.  
The RO stated, "The issue of service connection for the 
right eye blindness now requires a determination as to 
whether the functional, as opposed to the organic, vision 
loss in the right eye is causally related to service or to a 
service connected disability."  The RO further stated, "It 
will be necessary for the examiners to provide an objective 
opinion as to whether the veteran's treatment in service for 
any right eye condition resulted in functional loss of vision 
in the right eye sufficient to render the veteran sightless 
in that eye, as opposed to the organic loss of vision which 
was held to be non-service connected."  In response to the 
RO's request, in a June 1998 letter, a VA examiner, Lewis R. 
Coulson, M.D., noted that the veteran did not show any 
treatment for his right eye during service, and did not offer 
an opinion.  

In theory, there are two ways by which the veteran could be 
granted service connection in this case.  First, service 
connection could conceivably be granted for aggravation of a 
preexisting right eye condition.  See 38 C.F.R. §§ 
3.303, 3.306.  In the alternative, the veteran could be 
granted service connection for a right eye disability (due to 
either organic or functional loss) secondary to his service-
connected left eye disability, see 38 C.F.R. § 3.310, or on 
the basis of aggravation of his nonservice-connected right 
eye disability by his service-connected left eye disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995).

Unfortunately, a review of the RO's request for an opinion, 
dated in June 1998, shows that it did not request an opinion 
discussing the possibility of service connection on a 
secondary basis.  In addition, it is unclear whether Dr. 
Coulson is a neuropsychiatrist, and it is arguable whether 
his June 1998 opinion was responsive to the RO's request.  
See Stegall v. West, 11 Vet. App. 268 (1998).  In any event 
his opinion does not address the possibility of secondary 
service connection.  Therefore, a remand is required so that 
the opinion of a neuropsychiatrist may be obtained (preceded 
by a neuropsychiatric examination, if deemed appropriate by 
the examiner) as to whether it is at least as likely as not 
that the veteran has either organic or functional loss in his 
right eye that was caused or aggravated by his service, or by 
his service-connected left eye condition.  The Board 
acknowledges that this claim has been remanded on two 
previous occasions.  However, the veteran's condition 
presents extremely complex legal and medical issues, and the 
issue of secondary service connection has implicitly been 
raised, and must be addressed by the examiner.

In addition, the Board has noted that Dr. Neal's report 
indicates that the veteran received treatment for severe 
secondary visual problems after being struck on the head on 
October 25, 1986, while at work, and the he was receiving 
treatment at the Woodlawn Eye Clinic.  Furthermore, a letter 
from James A. Goodwin, M.D., dated in about February 1987, 
indicates that the veteran had been scheduled for a neuro-
opthalmologic examination.  These treatment records are not 
currently associated with the claims file.  The VA's 
statutory duty to assist the veteran includes the obligation 
to obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992).  Accordingly, as it appears that medical reports 
exist which are not currently associated with the claims file 
and which may be probative of the veteran's claim, the Board 
finds that a remand is necessary so that the RO may attempt 
to obtain such records. 

As a final matter, the Board notes that the veteran is 
currently evaluated as 100 percent disabled.  However, the 
issues currently on appeal include claims of entitlement to a 
certificate of eligibility for specially adapted housing or a 
special home adaptation grant, and entitlement to assistance 
in the purchase of an automobile or other conveyance and 
adaptive equipment ("housing and automobile claims").  The 
criteria for these benefits includes service-connected 
blindness in both eyes.  See 38 U.S.C.A. § 2101 (West 1991); 
38 C.F.R.§ 3.809 (1998).  The U.S. Court of Appeals for 
Veterans Claims (Court) has long held that if a determination 
on one issue could have a significant impact on the outcome 
of another issue, such issues are considered inextricably 
intertwined and the VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In 
this case, the veteran is not currently service-connected for 
blindness in his right eye, and the Board finds that the 
development of the veteran's claim for a right eye condition, 
as outlined in this remand, is likely to impact his housing 
and automobile claims.  The Board therefore finds that the 
veteran's claim for a right eye condition is inextricably 
intertwined with his housing and automobile claims, and that 
his housing and automobile claims cannot be fairly 
adjudicated prior to the RO's development of the evidence as 
set forth in this remand.

Therefore, this case is REMANDED for the following action:

1.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of all of the veteran's 
treatment records from Dr. Goodwin, and 
the Woodlawn Eye Clinic.  Copies of all 
records obtained, and any notification of 
negative results, should be associated 
with the claims folder.

2.  Following the development as outlined 
in the first paragraph of this remand, 
the claims file and a copy of this remand 
must be made available to a 
neuropsychiatrist for review.  The 
neuropsychiatrist must opine whether it 
is at least as likely as not (a 50 % or 
greater likelihood)  that the veteran has 
organic and/or functional loss in his 
right eye, to include glaucoma, that was 
caused or aggravated by his service, or 
by his service-connected left eye 
disability.  All indicated studies, to 
include an examination, if warranted, 
should be accomplished.

3.  After the action requested in the 
above paragraph has been completed, and 
after undertaking any additional 
development deemed appropriate, the RO 
should adjudicate the issue of 
entitlement to service connection for a 
right eye condition, to include on a 
direct incurrence basis as well as 
secondary to a service-connected left eye 
disability, on the basis of all the 
evidence of record, and all applicable 
laws, regulations, and case law, to 
include 38 C.F.R. § 3.310 and Allen v. 
Brown, 7 Vet. App. 439 (1995).

If the benefit sought on appeal is not granted, the veteran 
should be furnished an appropriate supplemental statement of 
the case and be afforded the applicable opportunity to 
respond thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not express any opinion as to 
any ultimate dispositions warranted, either favorable or 
unfavorable.  No action is required of the veteran until he 
is notified.
The veteran is free to furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

